DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-14 are allowed. The following is an examiner’s statement of reasons for allowance: 	Independent Claims 1 and 12 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “transmitting a plurality of null data packet (NDP) frames to a station (STA) through a plurality of channels in the SST sounding RAW, wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames, wherein a sub-channel is selected by the STA based on information included in the plurality of NDP frames, wherein the plurality of NDP frames are successively transmitted at predetermined time intervals of a short inter-frame space (SIFS)”, in combination with the rest of claim limitations of amended claims 1 and 12.
Independent Claims 11 and 13 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “receiving, from the AP, a plurality of null data packets (NDP) frames through a plurality of channels in the SST sounding RAW for the channel sounding, wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames; estimating channel information based on the plurality of NDP frames received from the AP; and selecting a sub-channel based on information included in the plurality of NDP frames, wherein the plurality of NDP frames are successively transmitted at predetermined time intervals of a short inter-frame space (SIFS)”, in combination with the rest of claim limitations of amended claims 11 and 13.
Dependent claims 2-7, 9-10, 14 are allowed based on the same reasons by virtue of their dependency of independent claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461